DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 18 May 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response, Claims 1, 2 & 4-13 are pending for review.
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes self-evident, implied language, i.e. “[T]he disclosure relates to” in Lines 1 & 7.  Correction is required.  See MPEP § 608.01(b).
NOTE: One possible suggestion for amending the abstract to overcome this objection would be: “A method for increasing a temperature of a vehicle interior of a vehicle from a low temperature value to an increased temperature value, and the vehicle for implementing the method, wherein the vehicle has a fuel cell system with a fuel cell stack and a compressor connected with the fuel cell stack at the cathode side,  drawing in cathode gas via the compressor, and compressing and heating the drawn-in cathode gas. At least a portion of a cathode gas mass flow of the heated cathode gas is directed into the vehicle interior, and the temperature of the vehicle interior is raised to the increased temperature value.”
Appropriate correction is required.
Claim Objections
Applicant is advised that should Claim 1 be found allowable, Claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
~Under 35 USC § 112~
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 4, Line 2 recites the limitation “supplying at least another portion of the cathode gas mass flow to the fuel cell stack at the cathode side”.  This limitation renders the claim indefinite.  It is unclear whether the “at least another portion …” refers to the second portion of gas directed to the cathode side, as recited in Claim 1, or a separate, third gas stream directed to the cathode side.  Furthermore, after reviewing the entire disclosure, the limitation remains ambiguous as the specification only describes two streams, one directed to the cathode & one directed to the vehicle interior, as shown in the drawing included in the application.  Claims 5 & 6 depend from Claim 4, either directly or indirectly, & are therefore similarly rejected.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Devriendt et al., AU #2007315974
[Devriendt ('974)]

-
Dewaele et al., EP #1-234-697
[Dewaele ('697)]

-
Fucke et al., US #7,380,749
[Fucke (749)]

-
Schaller et al., DE #100-06-344
[Schaller ('344)]


~ Under 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 & 4-13 str rejected under 35 U.S.C. § 103 as being unpatentable over Schaller ('344) in view of Fucke (749), Dewaele ('697), & Devriendt ('974).
In Re Claims 1 & 11, Schaller ('344) discloses: A method for increasing a temperature of a vehicle interior of a vehicle from a low temperature value to an increased temperature value (Para. 16: Compressed air is used for heating the passenger compartment of a bus), wherein the vehicle has a fuel cell system (Fuel Cell System #2) with a fuel cell stack (Fuel Cell #4), a compressor (Compressor #6) connected with the fuel cell stack (Fig. 1, 2: Via Air Lines #8, 16), the method comprising:
starting a battery operation in which power is supplied to the vehicle exclusively by the battery and fuel is not supplied to the fuel stack; and, while power is supplied to the vehicle exclusively by the battery and fuel is not supplied to the fuel cell stack:
operating the compressor by the battery;
drawing in cathode gas via the compressor; compressing and heating the drawn-in cathode gas; and directing a first portion of a cathode gas mass flow of the heated cathode gas into the vehicle interior such that the temperature of the vehicle interior as determined by the sensor is raised to the increased temperature value (Para. 15, 16: Compressed air is drawn into Compressor #6 through Filter #10 & at least a portion is directed through Air Line #16 to Fuel Cell #4); and
directing a second portion of the cathode gas mass flow of the heated cathode gas into the fuel cell stack at the cathode side to pre-heat the fuel cell stack.
However, Schaller ('344) does not explicitly disclose operating the compressor by a battery, the compressor connected with the fuel cell stack at a cathode side, the temperature of the vehicle interior determined by a sensor, or the starting of the battery operation without fuel being supplied to the fuel stack.
With respect to the compressor connected to the cathode side of the fuel stack, Fucke (749) discloses from the same Fuel Cell Powered Vehicle field of endeavor as applicant's invention, a vehicle (Aircraft #500) utilizing a compressor (Compressor #150, 140) connected with the fuel cell stack (Fuel Cell #104) at a cathode side (Cathode Portion #112 via Line #136).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to direct the compressor air to the cathode side of the fuel stack as taught by Fucke (749) in the system of Schaller ('344) for the purpose of supplying air as an oxidant to the cathodes of the fuel cell stack since fuel is supplied to the anode side in fuel cells, for the proper operation of the fuel stack.
With respect to the battery, Devriendt ('974) discloses from the same Fuel Cell Powered Vehicle field of endeavor as applicant's invention, directing air from a compressor (Blower #172) to a cathode portion (Cathode Side #112) of a fuel cell (Fuel Cell Stack Assembly #110), & operating the compressor with a battery while no fuel is directed to the fuel stack (At least P. 26, Ln. 22-31: Power from either a battery or external power grid provides electricity to Compressor / Blower #172 to provide heated air to the fuel cell system when the fuel cell is not in operation, i.e. when no fuel is supplied to the fuel cell).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the battery & the powering of the compressor with the battery as taught by Devriendt ('974) into the system of Schaller ('344) for the purpose of “[preventing] condensation or frost of the fuel cell system when the system is not in operation”, i.e. when no fuel is being directed into the fuel cell (P. 26, Ln. 28-31).
With respect to the sensor, Dewaele ('697) discloses from the same Fuel Cell Powered Vehicle field of endeavor as applicant's invention, the use of a sensor (Temperature Sensor #38) configured to determine a temperature of the vehicle interior (Interior “H”), the temperature of the vehicle interior is determined by the sensor (Para. 22, 32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the temperature sensor of Dewaele ('697) into the system of Schaller ('344) for the purpose of providing an appropriate means of controlling the components of the heating system to maintain an acceptable & comfortable temperature in the passenger cabin of the vehicle.
In Re Claim 8, Schaller ('344) discloses: A vehicle (Para. 1), comprising:
A battery;
a fuel cell system (Fuel Cell System #2) having a fuel cell stack (Fuel Cell #4);
a compressor (Compressor #6) fluidically connected with the fuel cell stack at a cathode side via a cathode supply line (Fig. 1, 2: Via Air Lines #8, 16); 
an interior line that is fluidically connected with the cathode supply line and leads into a vehicle interior and that is present downstream of the compressor to supply at least a portion of a heated cathode gas mass flow into the vehicle interior  (Para. 15-16: Compressed Air Conduit #32, fluidically connected to Compressed Air Conduit #16 at Branching Point #14, directs compressed air used for heating to the passenger compartment of a bus); and
a sensor configured to determine a temperature of the vehicle interior; and
wherein the vehicle is configured to start a battery operation in which power is supplied to the vehicle exclusively by the battery and fuel is not supplied to the fuel stack, and while power is supplied exclusively by the battery and fuel is not supplied to the fuel stack, operate the compressor by the battery, draw in cathode gas via the compressor (6, Figs. 1 and 2), compress and heat the drawn-in cathode gas, supply the first portion of the heated cathode gas mass flow into the vehicle interior such that a temperature of the vehicle interior as determined by the sensor is raised to an increased temperature value (functional limitation that Schaller can perform and is disclosed in para. [0019]), and supply a second portion of the heated cathode gas mass flow into the fuel cell stack at the cathode side to pre-heat the fuel cell stack.
However, Schaller ('344) does not explicitly disclose operating the compressor by a battery, the compressor connected with the fuel cell stack at a cathode side, the temperature of the vehicle interior determined by a sensor, or the starting of the battery operation without fuel being supplied to the fuel stack.
With respect to the compressor connected to the cathode side of the fuel stack, Fucke (749) discloses from the same Fuel Cell Powered Vehicle field of endeavor as applicant's invention, a vehicle (Aircraft #500) utilizing a compressor (Compressor #150, 140) connected with the fuel cell stack (Fuel Cell #104) at a cathode side (Cathode Portion #112 via Line #136).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to direct the compressor air to the cathode side of the fuel stack as taught by Fucke (749) in the system of Schaller ('344) for the purpose of supplying air as an oxidant to the cathodes of the fuel cell stack since fuel is supplied to the anode side in fuel cells, for the proper operation of the fuel stack.
With respect to the battery, Devriendt ('974) discloses from the same Fuel Cell Powered Vehicle field of endeavor as applicant's invention, directing air from a compressor (Blower #172) to a cathode portion (Cathode Side #112) of a fuel cell (Fuel Cell Stack Assembly #110), & operating the compressor with a battery while no fuel is directed to the fuel stack (At least P. 26, Ln. 22-31: Power from either a battery or external power grid provides electricity to Compressor / Blower #172 to provide heated air to the fuel cell system when the fuel cell is not in operation, i.e. when no fuel is supplied to the fuel cell).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the battery & the powering of the compressor with the battery as taught by Devriendt ('974) into the system of Schaller ('344) for the purpose of “[preventing] condensation or frost of the fuel cell system when the system is not in operation”, i.e. when no fuel is being directed into the fuel cell (P. 26, Ln. 28-31).
With respect to the sensor, Dewaele ('697) discloses from the same Fuel Cell Powered Vehicle field of endeavor as applicant's invention, the use of a sensor (Temperature Sensor #38) configured to determine a temperature of the vehicle interior (Interior “H”), the temperature of the vehicle interior is determined by the sensor (Para. 22, 32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the temperature sensor of Dewaele ('697) into the system of Schaller ('344) for the purpose of providing an appropriate means of controlling the components of the heating system to maintain an acceptable & comfortable temperature in the passenger cabin of the vehicle.
In Re Claim 2, Dewaele ('697) further discloses: the first portion of the cathode gas mass flow is only directed into the vehicle interior until the increased temperature value is reached (Dewaele ('697): Para. 22: The heating of Passenger Compartment “H” is controlled in response to signals from Temperature Sensor #38).
In Re Claims 4, Fucke (749) further discloses: starting a fuel cell operation by supplying fuel at an anode side; and, while supplying fuel to the anode side: supplying at least another portion of the cathode gas mass flow to the fuel cell stack at the cathode side (The portion of Pressurized Gas #136 not sent to the vehicle interior 180, which is directed to Cathode #112 of Fuel Cell #104).
In Re Claims 5 & 12, Fucke (749) further discloses: wherein [Cl. 5: the at least a portion] / [Cl. 12: the first portion] of the cathode gas mass flow is no longer directed into the vehicle interior as soon as the battery operation or the fuel cell operation is ended (This is implicitly disclosed in at least Col. 4, Ln. 18-22 & the configuration of Fig. 1: “When the burner 160 is not burning collected uncombusted jet fuel from the fuel cell 104, there is no heated gas stream 164 to drive the turbine 168 to drive the drive shaft 144 to turn the com press or 140”, which the fuel cell is off, turbine 168 is not turning, and neither is turbine 170 since they are on the same shaft in Fig. 1, and subsequently no cathode gas is directed to the vehicle interior 190 in Fig. 1; furthermore, when neither the battery nor the fuel cell is operating in any of the above cited prior art, no electricity is being generating indicating that the compressor is not operating & not generating a heated compressed air flow to the vehicle cabin / interior).
In Re Claims 6 & 13, Schaller ('344) discloses: wherein [Cl 6: the other portion] / [Cl. 13: the second portion] of the cathode gas mass flow (The air in Compressed Air Conduit #16) is complementary to the [Cl. 13: first] portion of the cathode gas mass flow [Cl. 6: that is supplied to the vehicle interior] (Via Conduit Part #30 in Compressed Air Conduit #32 to Heating Device #34).
In Re Claims 7 & 10, Fucke (749) further discloses: wherein [Cl. 7] an auxiliary mass flow is mixed with the first portion of the cathode gas mass flow until the increased temperature value in the vehicle interior is reached / [Cl. 10] an air supply line is present that is fluidically connected with the interior line and that is designed to admix an auxiliary mass flow made up of ambient air with the at least a portion of the heated cathode gas mass flow (Col. 3, Ln. 38-40: Auxiliary Air Supply Line / Auxiliary Mass Flow #184 is mixed with Portion #180 of the cathode gas flow creating Cabin Air Supply #190, which is directed to the vehicle interior until the sensor of Dewaele ('697) as discussed above indicates the interior temperature reaches a desired setpoint).
In Re Claim 9, Schaller ('344) discloses: wherein a control element (At least one of the unnumbered valve flap between Parts #30 & 44, & beneath Water Cooling Network #38; & Throttle Valves #36, 40 & 42) for controlling or adjusting the at least a portion of the heated cathode gas mass flow that is supplied to the vehicle interior is associated with the interior line (Via Right Part #30 in Compressed Air Line #32, which directs an air flow to Interior Device #34).
Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the recited limitation of the battery operating when no fuel is being directed into the fuel cell have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762